Citation Nr: 9935803	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  95-07 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, now claimed as post-traumatic 
stress disorder (PTSD), and if so, whether service connection 
is warranted.

2.  Entitlement to an increased rating for spondylolysis with 
spondylolisthesis at L5 with L5-S1 radiculopathy, currently 
evaluated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, W.Y.


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from June 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

This case was previously before the Board in August 1998 when 
it was remanded for a video conference hearing before a 
member of the Board.  

A hearing was held by means of a video conference in January 
1999 before the undersigned, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1999).  A transcript of that hearing is 
in the claims file.  

On the date of the veteran's hearing, he submitted additional 
medical records pertinent to his claims, waiving 
consideration of these additional records by the RO.  He was 
also provided a period of 60 days to obtain and submit 
private treatment records to which he referred in his 
testimony.  He did not submit any additional private 
treatment records.  However, on his behalf, in March 1999 his 
representative submitted additional VA treatment records, 
some of which relate to treatment for PTSD and to the 
veteran's low back disorder, and many of which had not been 
previously associated with the claims file.  In a statement 
filed in November 1999, the veteran's representative waived 
RO consideration of these additional treatment records.

During the appeal, the veteran has raised the issues of 
entitlement to service-connection for a heart disorder and 
sexual dysfunction.  These issues are referred to the RO for 
further consideration.

The issue of entitlement to service connection for PTSD on 
the merits and entitlement to a higher evaluation for a back 
disorder are the subject of the remand herein.


FINDINGS OF FACT

1.  In a May 1985 decision, the Board denied, on the merits, 
the veteran's claim for service connection for an acquired 
psychiatric disorder.

2.  Some of the evidence received since May 1985 is new and 
material.

3.  The appellant has presented lay evidence of in-service 
stressors and a diagnosis of PTSD related to his stressors, 
and his claim for service connection for PTSD is plausible, 
but the RO has not obtained sufficient evidence for a fair 
disposition of this claim.


CONCLUSIONS OF LAW

1.  The May 1985 Board decision denying service connection 
for an acquired psychiatric disorder is final.  38 U.S.C.A. 
§§ 7103(a) and 7104 (West 1991 & Supp. 1999).

2.  New and material evidence has been received, and the 
veteran's claim for service connection for an acquired 
psychiatric disorder, now claimed as PTSD, is reopened.  
38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The appellant has presented a well-grounded claim for 
service connection for post-traumatic stress disorder, and VA 
has not satisfied its statutory duty to assist him in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service personnel records show that he served 
in Vietnam from 15 February 1970 to 16 December 1970 and 
participated in the Vietnam Winter-Spring campaign.  His 
principal duty from 26 February to 5 October 1970 was as a 
pioneer with Co. B, 19th Engr Bn (Cbt).  He served his 
remaining tour of duty as a combat engineer with this unit or 
with Headquarters and Headquarters Company (HHC).  There is 
no indication of any combat awards or medals.

In April 1983, the veteran sought to establish service 
connection for a "nervous condition and depression."  The 
RO denied his claim for an acquired psychiatric disorder, and 
the veteran appealed to the Board, which denied entitlement 
to service connection for an acquired psychiatric disorder in 
a decision issued in May 1985.  Of record at the time of that 
denial were the veteran's service medical records, VA 
examination reports, VA outpatient treatment records dated 
through February 1984, and social security disability 
determinations examinations dated in April and May 1983.  
There was no record of a diagnosis of PTSD, although one 
mental health social worker note in February 1984 indicated 
that the veteran wanted his diagnosis of generalized anxiety 
disorder changed to PTSD.  A treatment plan update signed by 
the doctor the same date indicated that the diagnosis was to 
continue as generalized anxiety disorder.

In July 1993, the veteran filed a claim of entitlement to 
service connection for PTSD.  The veteran submitted a 
statement in February 1994 regarding his alleged stressors.  
Evidence associated with the file since the Board's May 1985 
decision includes VA treatment records and private medical 
records, the latter relating to the veteran's back disorder.  
The veteran's VA treatment records include some that have a 
diagnosis of PTSD, and some in which a diagnosis of PTSD is 
not made.  These records include an August 1995 letter from a 
staff psychiatrist at Tuscaloosa VA Medical Center (VAMC) 
indicating that the veteran's PTSD is related to "his combat 
experiences in Vietnam."  The veteran's statements as to in-
service stressors have also been added to the record.


II.  Analysis

1.  Finality

The Board denied the claim of entitlement to service 
connection for an acquired psychiatric disorder in May 1985.  
When the Board disallows a claim, a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b) 
(West 1991).  A decision of the Board is final unless the 
Chairman orders reconsideration.  38 U.S.C.A. §§ 7103(a) and 
7104(a) (West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1999).  
There is no record of a motion for reconsideration, and the 
May 1985 Board decision is final.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

The RO did not address this claim as one requiring new and 
material evidence to reopen.  In addressing the issue of 
whether the veteran has presented new and material evidence 
to reopen his claim, the Board has considered whether any 
prejudice to the veteran may result from its consideration of 
a preliminary issue not considered by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (when the Board addresses in 
its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.)  The 
Board determines that there is no prejudice to the veteran, 
because the determination herein is favorable to the veteran, 
and because the underlying issue of entitlement to service 
connection will be remanded for further development.

The evidence received subsequent to May 1985 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since May 1985, there have been 
additional treatment records and statements associated with 
the file.  Treatment records relating to non-psychiatric 
disability are not relevant to the veteran's claim of 
entitlement to PTSD, and they are, although new, not 
material.  VA psychiatric treatment and examination records 
ruling out or not diagnosing PTSD are new, but are not 
material.  The veteran's statements as to his stressors are 
new, in that the veteran had not previously made such 
assertions, and they are material.  Likewise, his VA 
treatment records associating a diagnosis of PTSD with his 
experiences in Vietnam are both new and material.

Accordingly, the new and material evidence serves to reopen 
the veteran's claim for service connection for an acquired 
psychiatric disorder, now claimed as PTSD.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  Well-grounded claim

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998); see also 
Caluza v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 
604 (Fed.Cir. 1996) (table).  In general, the veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Since the Board has reopened the veteran's claim, it must be 
determined whether the reopened claim is well grounded.  See 
Elkins.  In order for a claim for service connection for PTSD 
to be successful there must be (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(1999); see also Cohen v. Brown, 10 Vet. App 128 (1997).

Diagnoses of PTSD are of record, and a staff psychiatrist has 
specifically related that PTSD to the veteran's military 
experiences.  The veteran has submitted lay statements as to 
the stressors he says he experienced in Vietnam, and he is 
competent to say what he experienced, which is presumed 
credible for purposes of determining whether the claim is 
well grounded.

Accordingly, the Board finds that the appellant's claim is 
plausible.  

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. §§ 5103 and 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The Board concludes that VA 
has not satisfied its duty to assist the veteran in the 
development of this claim.  The record does not contain 
sufficient evidence to decide his claim fairly.  Accordingly, 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. §§ 5103 and 
5107(a), and this claim is REMANDED for the development 
discussed below. 


ORDER

The veteran's claim for service connection for post-traumatic 
stress disorder (PTSD) is reopened and is well grounded, and, 
to that extent, the appeal is granted.



REMAND

The evidence of record shows that the veteran has received 
Social Security disability examinations.  It is not clear 
whether he has been awarded such benefits or the basis for 
them, if so, but the two examinations of record indicate 
psychiatric disability.  The veteran should be asked whether 
he receives Social Security disability benefits, and all 
medical and adjudication records relating to the grant or 
denial of such should be requested and associated with the 
claims file.  See, e.g., Hayes v. Brown, 9 Vet. App. 67, 74 
(1996) (VA is required to obtain evidence from the Social 
Security Administration, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight).  Therefore, the RO should obtain 
the decision and records supporting any award or denial of 
Social Security benefits.

While these claims are in remand status, the RO must obtain 
the veteran's VA records for treatment since February 1999 
(the latest outpatient records associated with the claims 
file).  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claims.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). 

The veteran has also indicated that he has had treatment from 
Gadsden Regional and River View Hospitals for his back 
disorder, and those records should be requested and 
considered.

A.  Service connection for PTSD

The veteran's service department records do not establish 
that he is a veteran of combat by appropriate military 
citations.  Accordingly, unless the RO can determine through 
other supporting evidence that he did serve in combat, his 
stressors must be verified.  See Moreau v. Brown, 9 Vet. App. 
389 (1996).

In order to assure that the evaluation of the appellant's 
claim is fully informed, the RO should attempt to verify the 
alleged stressors.  The RO should also give him an 
opportunity to provide additional details regarding these 
events.  The appellant is advised that this information is 
vitally necessary to obtain supportive evidence of his 
particular stressful event(s), and if he does not provide 
sufficient details, an adequate search for verifying 
information cannot be conducted.  

If the veteran is able to provide sufficient details, the RO 
should contact the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia  22150-3197 (formerly the Environmental 
Support Group) for its assistance in verifying the reported 
stressors.

Since the evidence of record shows diagnosis of PTSD, it will 
be necessary, if any stressors are verified, to provide the 
veteran a VA psychiatric examination since there is 
insufficient detail of the alleged inservice stressors or of 
the objective findings supporting the prior diagnoses.  The 
examiner should determine (1) the exact diagnosis, if any, of 
the veteran's psychiatric disorder(s); (2) whether any 
established inservice stressors were sufficient to produce 
PTSD; and, if so (3) whether there is a link between the 
current symptoms and the inservice stressors.

B.  Increased ratings for back condition 

The veteran underwent a VA spine examination in March 1998.  
The report of the examination as it appears in the claims 
file is a series of responses to numbered items.  The 
responses appear to relate to specific questions or areas of 
examination.  There is no copy of record of the questions to 
which the examiner was responding.  Without that information, 
the Board is at a loss to determine what the significance of 
such responses as "3.  Not possible," or "6.  Good," may 
be.  Accordingly, if the examination was in response to a 
particular form provided by the RO, the RO should associate 
that form with the file.  If in response to a form in use by 
the VAMC to conduct spine examinations, the VAMC or the 
doctor performing the evaluation should be asked to provide 
the form or the missing information.  In addition, the 
examiner should be asked to clarify several matters indicated 
on the examination report, as discussed below, and, if the 
same examiner is unavailable, the veteran must be accorded 
another VA examination.

Accordingly, although the Board regrets the delay, these 
claims are REMANDED for the following:

1.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration granting or 
denying his claim for disability 
benefits.  The letter requesting such 
records should include a citation to 
appropriate legal authority requiring 
that other Federal agencies provide such 
information as the Secretary may request 
for the purposes of determining 
eligibility for or amount of benefits.  
See 38 U.S.C.A. § 5106 (West 1991).  
Associate all correspondence and any 
records received with the claims file.

2.  Obtain and associate with the claims 
file the veteran's medical records for 
all hospitalization and outpatient 
treatment from February 1999 to the 
present from the VA Medical Centers in 
Tuscaloosa and Birmingham, Alabama. 

3.  Ask the veteran to provide the dates 
of his treatment at Gadsden Regional 
Hospital and River View Hospital and to 
provide releases for his medical records.  
Request the veteran's treatment records 
from those hospitals.  If any request for 
private medical records is unsuccessful, 
tell the veteran and his representative, 
so that the veteran may obtain and 
present the records himself, in keeping 
with his responsibility to present 
evidence in support of his claim.  38 
C.F.R. § 3.159(c)  (1999).

4.  Tell the veteran that he should 
submit the following:  

(a) a comprehensive statement regarding 
his alleged stressors.  He should 
provide as many details as possible of 
the claimed stressors such as dates, 
places, detailed descriptions of the 
events, and any other identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  Advise the veteran that he is 
free to submit any evidence supporting 
his alleged stressors, such as 
statements from fellow service members 
or others who witnessed or knew of the 
alleged events at the time of their 
occurrence.

Inform the veteran that it is his 
responsibility to submit evidence in 
support of his claims.  38 C.F.R. 
§ 3.159(c) (1999).  Allow him an 
appropriate period of time within which 
to obtain this evidence.

5.  If, and only if, the veteran provides 
specific details regarding any alleged 
stressors, prepare a list of the alleged 
stressors, and include the veteran's 
personnel records showing his service 
dates and duties.  Forward it to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197 (formerly the Environmental 
Support Group), and request that it 
provide any information which might 
corroborate the veteran's alleged 
stressors.  

6.  After obtaining as many of the VA and 
Social Security medical records as 
possible and undertaking any stressor 
verification required, determine whether 
any of the veteran's stressors have been 
verified.  If any stressors have been 
verified, prepare a list of the stressors 
that are verified, and schedule a VA 
psychiatric examination of the veteran to 
determine whether a diagnosis of PTSD is 
warranted and, if so, whether the 
verified stressors are sufficient to 
support the diagnosis and whether the 
veteran's PTSD is in fact related to 
those verified stressors.  It is very 
important that the examiner be provided 
an opportunity to review the claims 
folders and a copy of this remand prior 
to the examination.  The examiner should 
indicate in the report that the claims 
files were reviewed.  The examiner must 
provide a complete rationale for all 
conclusions and opinions.

The RO must specify for the examiner the 
stressor(s) that are established by the 
evidence of record, and the examiner must 
be instructed that only these events may 
be considered for the purpose of 
determining whether the veteran was 
exposed to a stressor during service.

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  After 
review of the pertinent material, the 
examiner should render a medical opinion 
as to the following: 

If a diagnosis of PTSD is deemed 
appropriate, were the verified 
inservice stressors sufficient to 
produce PTSD, and, if so, is there a 
link between the current symptoms 
and the verified inservice 
stressors.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  In rendering 
this opinion, the examiner must reconcile 
the contradictory medical evidence of 
record (i.e., diagnoses of PTSD versus 
conclusions that the veteran does not meet 
the diagnostic criteria for PTSD).  

It would assist the Board if the examiner 
were to discuss the history of the 
veteran's psychiatric treatment.  The 
examiner's attention is directed to 
service medical records and VA treatment 
records.

7.  Obtain and associate with the claims 
file the examination worksheet or form 
used by the examiner in conducting the 
March 1998 spine examination.  If unable 
to locate the form, return the 
examination report to the examiner who 
conducted the examination and ask that 
the examiner explain the specific items 
to which responses were given.  That 
examiner should also be asked to clarify 
whether the noted 15 percent additional 
functional impairment is based on the 
veteran's complaints or on functional 
impairment demonstrated during the 
examination.  

If the same examiner is unavailable, the 
RO should arrange for the veteran to have 
another special examination to determine 
the current extent of the veteran's low 
back disorder.  The examiner should 
discuss any additional functional loss 
attributable to pain on use or during 
flare-ups, as required by DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Any 
radicular symptoms attributable to the 
veteran's service connected condition 
should be fully discussed.

8.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
reports include fully detailed 
descriptions of all opinions requested.  
If any report does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999).

9.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claims for service connection 
for PTSD (on the merits) and for 
increased rating for his back condition, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  See 38 C.F.R. 
§ 3.304(f) (1999); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999); Cohen v. 
Brown, 10 Vet. App 128 (1997).  

If any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals






